DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 1 recites the limitation “substantially coaxially” in line 9 and Claim 9 recites the limitation “substantially co-planar” in line 2. The specification does not explicitly define the terms “substantially coaxially” or “substantially co-planar” but does define the terms “substantially vertical”, “substantially horizontal”, and “substantially orthogonal” as including deviations of up to 20 degrees from a respective vertical, horizontal and orthogonal orientation (Specification Page 12, lines 10-12). Therefore, Examiner finds that one of ordinary skill in the art would reasonably interpret “substantially coaxially” and “substantially co-planar” as including a deviation of up to 20 degrees from the coaxial axis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 recites the limitation "the continuous wrapper" in line 3.  There is insufficient antecedent basis for this limitation in the claim. While Claim 5 recites “a wrapper” in line 2, it is unclear whether the continuous wrapper in line 3 is intended to refer to the previously recited wrapper or a separate continuous wrapper.
Claim 9 recites the limitation “prior to gathering or partially gathering the sub-webs” in line 3 which is unclear and renders the claim indefinite. Claims 7 and 1 from which claim 9 depends, do not recite a step of “partially gathering”. Thus, it is unclear if the susceptor sheet must be substantially co-planar to the sub-webs prior to the sub-webs being fully gathering, before the sub-webs are gathered at all, or at any particular point in-between. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatrick et al. (US 2015/0272219) in view of Atwell et al. (US 2009/0272389).
Claim 1. Hatrick et al. discloses an apparatus 1 for providing volatilized components of smokable material 2 for inhalation ([0037]). The smokable material 2 is heated by thermal transfer from a heating material 5 located in the proximity of the smokable material 2. The heating material 5 itself is resistively heated in an electromagnetic induction heating process ([0038]). The heating material 5 comprises electrically conductive material of finite electrical resistance in which induced eddy currents cause resistive heating of the material 5 when the heating material 5 is placed in a varying magnetic field. An example of a suitable heating material 5 is Iron, although other electrically conductive materials could alternatively be used such as another electrically conductive metal or alloy. The heating material 5 is heated by the effects of electromagnetic induction to a temperature which is sufficient to volatilize components of the smokable material 2 in the heating chamber 3, such as nicotine and aromatic compounds, without burning the smokable material 2 ([0039]). The heating material 5 may be comprised in a heating member 6 (continuous susceptor profile) which is configured to transfer thermal energy from the heating material to smokable material 2 in the heating chamber 3. In addition to the heating material 5, the heating member 6 may comprise a base material 7 which is heat retentive and acts to release heat energy received from the heating material 5 over a relatively long period and thereby maintain the smokable material 2 at a volatilizing temperature for the duration of that period ([0041]).

Atwell et al. discloses a method of forming variations of concentric core and hollow core concentric tobacco rods ([0009]). The method uses a pneumatic tobacco air transfer device to convey columns of metered tobacco (supplying substrate web) and pneumatically forms the columns of metered tobacco around a material (e.g., a rod or tube) that is inserted in-line at an opening of the air transport device into a concentric tobacco rod. The material to be inserted into the center of the concentric tobacco rod is for example, but not limited to: another small diameter tobacco rod that is formed in the traditional way but may or may not be cut so that a continuous rod or tube may be fed into the center of the larger tobacco rod being formed. The rod or tube is not limited to other rods or tubes introduced in a similar manner ([0036]). An internal tobacco rod can be inserted into the center of the air transport device 29A. Opening 27 at the rear of the air transport device 29A allows the in-line introduction of additional elements into the center of the apparatus ([0047]; Figure 5). There are wide variety of possible rods and tubes that may be inserted into the center of the air transport device 29A including but not limited to: (1) another tobacco rod; (2) another preformed rod; or (3) a continuous tube made up of paper or MAT or extruded materials ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method steps for manufacturing the concentric core tobacco rod of Atwell et al. wherein the continuous rod or tube is replaced with a heating member (continuous susceptor profile), to achieve the same predictable result of forming a tobacco rod with a heating member (continuous susceptor profile) positioned coaxially therein.
Claim 2. Modified Hatrick et al. discloses that the continuous rod/tube maintains its shape and the (rod/tube is dimensionally stable) tobacco rod is formed around the rod/tube (Atwell [0036]; [0047]). The heating member 6 (continuous susceptor profile) of Hatrick et al. also has the same shape (dimensionally stable) throughout the apparatus 1 (Hatrick Figure 1).
Claim 3. Modified Hatrick et al. discloses that opening 27 at the rear of the air transport device 29A allows the in-line introduction of additional elements into the center of the apparatus (guiding the rod/tube through upstream section of rod-forming process) (Atwell [0047]; Figure 5).
Claim 4. Modified Hatrick et al. discloses that dual-section reducer 25A, 25B partially gathers the metered tobacco 15b prior to forming the tobacco rod (Atwell [0051]; Figure 5). 
Claim 5. Modified Hatrick et al. discloses supplying paper 6, which has transported by the tube belt 4 and been preformed by 5 to cover the bottom and sides of the columns of metered tobacco 15. The paper 6 advanced by the tube belt 4 further advances the open-topped tobacco rod 17 through the rod-making/filter forming section onto a garniture 7 and through a folder 8A. The folder 8A closes the top seam of the open-topped tobacco rod 17 and provides a closed concentric or a closed hollow concentric tobacco rod 17' at the output of the rod-making/filter forming section of the cigarette making apparatus (Atwell [0051]; Figure 5).
Claim 7. Modified Hatrick et al. discloses the method according to claim 1, and Atwell et al. discloses a separate embodiment in which counter rotating vacuum wheels 10A, 10B that produces concentric core or hollow core concentric tobacco rods. Each 
Claim 10. Hatrick et al. discloses an apparatus 1 for providing volatilized components of smokable material 2 for inhalation ([0037]). The smokable material 2 is heated by thermal transfer from a heating material 5 located in the proximity of the smokable material 2. The heating material 5 itself is resistively heated in an electromagnetic induction heating process ([0038]). The heating material 5 comprises electrically conductive material of finite electrical resistance in which induced eddy currents cause resistive heating of the material 5 when the heating material 5 is placed in a varying magnetic field. An example of a suitable heating material 5 is Iron, although other electrically conductive materials could alternatively be used such as another electrically conductive metal or alloy. The heating material 5 is heated by the effects of electromagnetic induction to a temperature which is sufficient to volatilize components of the smokable material 2 in the heating chamber 3, such as nicotine and aromatic 
Hatrick et al. does not disclose how the apparatus is manufactured.
Atwell et al. discloses an apparatus and method of forming variations of concentric core and hollow core concentric tobacco rods ([0009]). The method uses a pneumatic tobacco air transfer device to convey columns of metered tobacco (supplying substrate web) and pneumatically forms the columns of metered tobacco around a material (e.g., a rod or tube) that is inserted in-line at an opening of the air transport device into a concentric tobacco rod. The material to be inserted into the center of the concentric tobacco rod is for example, but not limited to: another small diameter tobacco rod that is formed in the traditional way but may or may not be cut so that a continuous rod or tube may be fed into the center of the larger tobacco rod being formed. The rod or tube is not limited to other rods or tubes introduced in a similar manner ([0036]). Metered tobacco 15A held in the grooves 19, 20 of the rotating vacuum wheel 10 reaches a release point at an inlet chamber 38 (substrate supply) of the air transport apparatus 29A ([0046]; Figure 5). An internal tobacco rod can be inserted into the center of the air transport device 29A. Opening 27 at the rear of the air transport device 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the apparatus for manufacturing the concentric core tobacco rod of Atwell et al. wherein the continuous rod or tube is replaced with a heating member (continuous susceptor profile), to achieve the same predictable result of forming a tobacco rod with a heating member (continuous susceptor profile) positioned coaxially therein.
Claims 11, 12, and 13. Modified Hatrick et al. discloses that opening 27 at the rear of the air transport device 29A (longitudinal guide) extends into an upstream section of the rod forming device and allows the in-line introduction of additional elements into the center of the apparatus (Atwell [0047]; Figure 5). The opening 27 of the rear of the air transport device 29A (longitudinal guide) is positioned upstream of the dual-section reducer 25A, 25B (at an upstream end of rod-forming device) located after the air transport apparatus 29A (Atwell [0048]; Figure 5).
Claim 14. Modified Hatrick et al. discloses that the opening 27 at the rear of the air transport device 29A (longitudinal guide) is in the shape of a tube which receives the concentric rod/tube (Atwell Figure 5).
Claim 15. Modified Hatrick et al. discloses dual-section reducer 25A, 25B (funnel) located after the air transport apparatus 29A (Atwell [0048]; Figure 5).
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hatrick et al. discloses that the heating member 6 (continuous susceptor profile) is in the shape of a tube (Hatrick Figure 1). Atwell et al. teaches placing a rod or tube at the center of a tobacco rod (Atwell [0009]). Neither Hatrick nor Atwell teach a sheet in the middle of a tobacco rod. Furthermore it would not have been obvious to simply change the shape of the heating member 6 (continuous susceptor profile) to be a sheet, since the method of Atwell specifically applies to forming variations of concentric core and hollow core concentric tobacco rods ([0009]). 
Additionally, Atwell teaches a dual rotating vacuum wheel configuration used to supply columns of metered tobacco strands 15 ([0055]), but does not teach or suggest a step of cutting and separating the tobacco into two sub-webs prior to supplying them to the rod forming process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A WILL/Examiner, Art Unit 1747